Order, Supreme Court, New York County, entered on January 22, 1975, insofar as it granted plaintiffs motion to declare this a class action, unanimously reversed, on the law, and motion denied, without costs and without disbursements. Where, as here, a choice of remedies is available to each member of an alleged class, class action status should be denied. (Gaynor v Rockefeller, 15 NY2d 120, 129.) Permitting a class action in this instance would deprive the other debenture holders of their choice of remedies. (Onofrio v Playboy Club of N. Y., 15 NY2d 740.) Concur—Markewich, J. P., Kupferman, Murphy, Capozzoli and Lynch, JJ.